UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6186


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICAH DANIEL JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Arenda L. Wright Allen,
District Judge. (2:99-cr-00019-AWA-1)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Micah Daniel Jordan, Appellant Pro Se. Melissa Elaine O’Boyle,
Assistant United    States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Micah    Jordan   appeals       from   the    district     court’s   order

denying his motion to reduce his sentence.             We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

Jordan, No. 2:99-cr-00019-AWA-1 (E.D. Va. Jan. 27, 2016).                      We

deny Jordan’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials      before    this   court   and

argument would not aid the decisional process.


                                                                       AFFIRMED




                                       2